DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of objections.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites the limitation "the correction ratio" (singular) in line 18.  There is insufficient antecedent basis for this limitation in the claim. Line 13 claims correction ratios (plural). Which ratio is the applicant referring to? Line 23 has the same problem.
Claims 2-8 inherit the same from claim 1.
Claim 5 line 3 and claim 7 line 5 have the same problem.
Claim 9 recites the limitation "the correction ratio" (singular) in line 17.  There is insufficient antecedent basis for this limitation in the claim. Line 13 claims correction ratios (plural). Which ratio is the applicant referring to? Line 19 and 22 have the same problem.

Claims 11 and 12 have the same problem as claims 1 and 9 with the terms ratio and ratios.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, the absolute values of the positive and negative vales are equal to each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 








/GARY L LAXTON/Primary Examiner, Art Unit 2896                             12/08/2021